Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 11, 13-15, 17-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yiu et al. (US 2020/0029259; hereinafter Yiu) in view of Peisa et al. (US 2021/0168683; hereinafter Peisa).

Regarding claim 1, Yiu shows a method (Figure 2 shows a method performed by the UE of Figure 1.) performed by a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, information on propagation delay (Figure 2; Par. 0041, 0045-0048; noted system information received by the UE from the base station.  The system information includes dedicated random access parameters including at least a timing resource parameter.); 
transmitting, to the base station, a random access preamble (Figure 2; Par. 0041, 0045-0048; UE performs RACH procedure based on the received and decoded dedicated random access parameters.  The RACH procedure includes transmission by the UE using the preamble code/preamble index parameter.); and 
operating a power-saving mode during the duration of the propagation delay, wherein the power-saving mode is activated until communications is received (Figure 2; Par. 0041, 0045-0048, 0167-0169; noted RACH procedure is performed until a timer associated with the timing resource parameter expires.  Further noted that one of the power saving mechanisms performed by the UE allows the UE to enter and operate in a power saving mode while there is no data traffic activity.).
Yiu shows all of the elements including operating a power-saving mode during the duration of the propagation delay, as discussed above.  Yiu does not specifically show operating during the duration of the propagation delay until a random access response is received.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Peisa.  Specifically, Peisa teaches operating during the duration of the propagation delay until a random access response is received (Par. 0514; noted the UE receives the RAR scrambled with the UEs RA-RNTI and containing the UEs RAPID, it stops the timer associated to the configured random access response (RAR) time window and considers random access procedure successful.).
In view of the above, having the system of Yiu, then given the well-established teaching of Peisa, it would have been obvious before the effective filing date of the claimed invention to modify the system of Yiu as taught by Peisa, in order to provide motivation for ensuring that the beam-selected by the wireless device results in a beam selection that can guarantee adequate service to the wireless device (Par. 0417 of Peisa).
Regarding claim 3, modified Yiu shows wherein the information on the propagation delay is included in a system information block (SIB) (Yiu: Par. 0041, 0054; noted system information included in an SIB.).
Regarding claim 4, modified Yiu shows wherein the base station is either a base station in a non-terrestrial network (NTN) (Yiu: Par. 0025; noted embodiments of the base station includes satellite stations providing coverage within a geographic area.), or a base station forming part of an integrated access backhaul (IAB) network.
Regarding claim 11, Yiu shows a method (Figure 3 shows a method performed by the base station in Figure 1.) performed by a base station in a wireless communication system, the method comprising: 
transmitting, to a terminal, information on propagation delay (Figures 2-; Par. 0041, 0045-0050; noted system information received by the UE from the base station.  The system information includes dedicated random access parameters including at least a timing resource parameter.); and 
receiving, from the terminal, a random access preamble (Figure 2; Par. 0041, 0045-0048; UE performs RACH procedure based on the received and decoded dedicated random access parameters.  The RACH procedure includes receiving the preamble code/preamble index parameter by the base station from the UE.), 
wherein the terminal is operated a power saving mode during the duration of the propagation delay, and wherein the power-saving mode is activated until communications is received (Figure 2; Par. 0041, 0045-0048, 0167-0169; noted RACH procedure is performed until a timer associated with the timing resource parameter expires.  Further noted that one of the power saving mechanisms performed by the UE allows the UE to enter and operate in a power saving mode while there is no data traffic activity.).
Yiu shows all of the elements including operating a power-saving mode during the duration of the propagation delay, as discussed above.  Yiu does not specifically show operating during the duration of the propagation delay until a random access response is received.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Peisa.  Specifically, Peisa teaches operating during the duration of the propagation delay until a random access response is received (Par. 0514; noted the UE receives the RAR scrambled with the UEs RA-RNTI and containing the UEs RAPID, it stops the timer associated to the configured random access response (RAR) time window and considers random access procedure successful.).
In view of the above, having the system of Yiu, then given the well-established teaching of Peisa, it would have been obvious before the effective filing date of the claimed invention to modify the system of Yiu as taught by Peisa, in order to provide motivation for ensuring that the beam-selected by the wireless device results in a beam selection that can guarantee adequate service to the wireless device (Par. 0417 of Peisa).
Regarding claims 13 and 14, these claims are rejected based on the same reasoning as presented in the rejection of claims, 3 and 4, respectively.
Regarding claim 15, Yiu shows a terminal (Figure 2 shows a method performed by the UE of Figure 1.) in a wireless communication system, the terminal comprising: 
a transceiver; and a controller (Figure 7; noted UE to include a transceiver and a processor.) configured to: 
receive, from a base station via the transceiver, information on propagation delay (Figure 2; Par. 0041, 0045-0048; noted system information received by the UE from the base station.  The system information includes dedicated random access parameters including at least a timing resource parameter.),
transmit, to the base station via the transceiver, a random access preamble (Figure 2; Par. 0041, 0045-0048; UE performs RACH procedure based on the received and decoded dedicated random access parameters.  The RACH procedure includes transmission by the UE using the preamble code/preamble index parameter.), and 
operate a power-saving mode during the duration of the propagation delay, wherein the power-saving mode is activated until communications is received (Figure 2; Par. 0041, 0045-0048, 0167-0169; noted RACH procedure is performed until a timer associated with the timing resource parameter expires.  Further noted that one of the power saving mechanisms performed by the UE allows the UE to enter and operate in a power saving mode while there is no data traffic activity.).
Yiu shows all of the elements including operating a power-saving mode during the duration of the propagation delay, as discussed above.  Yiu does not specifically show operating during the duration of the propagation delay until a random access response is received.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Peisa.  Specifically, Peisa teaches operating during the duration of the propagation delay until a random access response is received (Par. 0514; noted the UE receives the RAR scrambled with the UEs RA-RNTI and containing the UEs RAPID, it stops the timer associated to the configured random access response (RAR) time window and considers random access procedure successful.).
In view of the above, having the system of Yiu, then given the well-established teaching of Peisa, it would have been obvious before the effective filing date of the claimed invention to modify the system of Yiu as taught by Peisa, in order to provide motivation for ensuring that the beam-selected by the wireless device results in a beam selection that can guarantee adequate service to the wireless device (Par. 0417 of Peisa).
Regarding claims 17 and 18, these claims are rejected based on the same reasoning as presented in the rejection of claims, 3 and 4, respectively.
Regarding claim 19, Yiu shows a base station (Figure 3 shows a method performed by the base station in Figure 1.) in a wireless communication system, the base station comprising: 
a transceiver; and a controller (Figure 8 shows the RAN node/base station including a transceiver and a CPU.) configured to: 
transmit, to a terminal via the transceiver, information on propagation delay (Figures 2-; Par. 0041, 0045-0050; noted system information received by the UE from the base station.  The system information includes dedicated random access parameters including at least a timing resource parameter.), and 
receive, from the terminal via the transceiver, a random access preamble (Figure 2; Par. 0041, 0045-0048; UE performs RACH procedure based on the received and decoded dedicated random access parameters.  The RACH procedure includes receiving the preamble code/preamble index parameter by the base station from the UE.), 
wherein the terminal is operated a power saving mode during the duration of the propagation delay, and wherein the power-saving mode is activated until communications is received (Figure 2; Par. 0041, 0045-0048, 0167-0169; noted RACH procedure is performed until a timer associated with the timing resource parameter expires.  Further noted that one of the power saving mechanisms performed by the UE allows the UE to enter and operate in a power saving mode while there is no data traffic activity.).
Yiu shows all of the elements including operating a power-saving mode during the duration of the propagation delay, as discussed above.  Yiu does not specifically show operating during the duration of the propagation delay until a random access response is received.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Peisa.  Specifically, Peisa teaches operating during the duration of the propagation delay until a random access response is received (Par. 0514; noted the UE receives the RAR scrambled with the UEs RA-RNTI and containing the UEs RAPID, it stops the timer associated to the configured random access response (RAR) time window and considers random access procedure successful.).
In view of the above, having the system of Yiu, then given the well-established teaching of Peisa, it would have been obvious before the effective filing date of the claimed invention to modify the system of Yiu as taught by Peisa, in order to provide motivation for ensuring that the beam-selected by the wireless device results in a beam selection that can guarantee adequate service to the wireless device (Par. 0417 of Peisa).
Regarding claim 21, this claim is rejected based on the same reasoning as presented in the combination of the rejection of claims 3 and 4.

Claims 2, 12, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yiu in view of Peisa and Wu et al. (US 2015/0117410; hereinafter Wu).

Regarding claim 2, modified Yiu shows all of the elements except wherein the information on propagation delay is estimated based on a base station altitude, a base station target coverage, a three dimensional (3D) geographical layout, or a base station processing capability.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Wu.  Specifically, Wu shows wherein the information on propagation delay is estimated based on a base station altitude, a base station target coverage (Par. 0046; noted the eNB may configure the T304 value with the handover command transmitted to the UE according to whether the UE is in the enhanced coverage mode.), a three dimensional (3D) geographical layout, or a base station processing capability.
 In view of the above, having the system of Yiu, then given the well-established teaching of Wu, it would have been obvious before the effective filing date of the claimed invention to modify the system of Yiu as taught by Wu, in order to provide motivation for handling coverage enhancement in a wireless communication system (Par. 0010-0012 of Wu).
Regarding claims 12, 16 and 20, these claims are rejected based on the same reasoning as presented in the rejection of claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210120463 A1 - relates, generally, to a method and an apparatus in a wireless mobile communication system, and more particularly, to a method and an apparatus for configuring a packet data convergence protocol (PDCP) and a radio link control (RLC) header format in a next-generation mobile communication system.
US 20200187245 A1 - relates to a communication control method in a mobile communication system.
US 20160360422 A1 - relates to the field of electronic technologies, and in particular, to a method for processing data after an unlicensed spectrum is released, and user equipment.
US 20160192433 A1 - implements a method for controlling discontinuous reception (DRX).
US 20160081117 A1 - relates to communications systems for transmitting and receiving data to and/or from communications devices and infrastructure equipment, and methods of communicating data.
US 20160057702 A1 - relates to communications devices for transmitting and receiving data in communications networks and methods of communicating data.
US 20150237648 A1 - relate to the communications field, and more specifically, to a method for controlling uplink signal transmission and an apparatus thereof.
US 20150071179 A1 – relates to reducing coexistence interference in a multi-radio wireless device is disclosed.
US 20110243048 A1 - relates to a method utilized in a wireless communication system and a communication device thereof, and more particularly, to a method of handling component carrier activation and deactivation in a wireless communication system and a related communication device.
US 20090129304 A1 – relates to reducing power consumption in a multi-user digital communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413